Citation Nr: 1609329	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  11-24 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a thoracolumbar spine disability.

2.  Entitlement to a rating in excess of 20 percent for a cervical spine disability.

3.  Entitlement to a rating in excess of 10 percent for a right hand disability.

4.  Entitlement to a rating in excess of 10 percent for a left hand disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1985 to May 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  In September 2012, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The case was remanded for additional development in November 2014.


FINDINGS OF FACT

1.  The Veteran's service-connected thoracolumbar spine disability is manifested by forward flexion greater than 30 degrees without evidence of ankylosis, and there is no evidence of any unusual or exceptional circumstances as a result of the service-connected disability that would take this issue outside the norm.

2.  The Veteran's service-connected cervical spine disability is manifested by forward flexion greater than 15 degrees without evidence of ankylosis, and there is no evidence of any unusual or exceptional circumstances as a result of the service-connected disability that would take this issue outside the norm.

3.  The Veteran's service-connected right hand disability is manifested by X-ray evidence of degenerative joint disease with noncompensable limitation of motion to multiple or individual digits of the hand, and there is no evidence of any unusual or exceptional circumstances as a result of the service-connected disability that would take this issue outside the norm.

4.  The Veteran's service-connected left hand disability is manifested by X-ray evidence of degenerative joint disease with noncompensable limitation of motion to multiple or individual digits of the hand, and there is no evidence of any unusual or exceptional circumstances as a result of the service-connected disability that would take this issue outside the norm.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for thoracolumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.16, 4.71a Diagnostic Codes 5010, 5242 (2015).

2.  The criteria for a rating in excess of 20 percent for cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.16, 4.71a Diagnostic Codes 5010, 5242 (2015).

3.  The criteria for a rating in excess of 20 percent for right hand disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.16, 4.71a Diagnostic Codes 5010, 5229 (2015).

4.  The criteria for a rating in excess of 20 percent for left hand disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.16, 4.71a Diagnostic Codes 5010, 5229 (2015).



	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in July 2010.  

The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to the matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) records, and statements and testimony in support of the claims.  The development requested on remand has been substantially completed.  The Veteran provided no additional information in response to a December 2014 VA request for additional evidence in support of his TDIU claim.  The Board finds there is no evidence of any additional existing pertinent records.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claims would not cause any prejudice to the appellant.

Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2015).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2015).  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (2015) (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45 (2015).

Traumatic arthritis is rated pursuant to the criteria found in Diagnostic Code 5010, which directs that evaluations are to be made pursuant to the criteria for degenerative arthritis found in Diagnostic Code 5003.  38 C.F.R. § 4.71a (2015).  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1) (2015).

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion. 38 C.F.R. §§ 4.40 , 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  However, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2015).

Spine Disabilities

VA regulations provide that disabilities of the spine, including under Diagnostic Codes 5237 (lumbosacral or cervical strain), 5242 (degenerative arthritis of the spine), and 5243 (intervertebral disc syndrome), are rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a (2015).  The General Rating Formula for rating Diseases and Injuries of the Spine provides a 100 percent rating for unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  

A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; with forward flexion of the thoracolumbar spine to 30 degrees or less; or with favorable ankylosis of the entire thoracolumbar spine.  A 30 percent rating is warranted for forward flexion of the cervical spine of 15 degrees or less; or with favorable ankylosis of the entire cervical spine.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; with combined range of motion of the thoracolumbar spine not greater than 120 degrees; with combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; with combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; with combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2015).

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2015).  

The rating criteria for intervertebral disc syndrome require rating of the disorder either on the total duration of incapacitating episodes resulting from intervertebral disc syndrome over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate ratings of chronic orthopedic and neurologic manifestations with rating for all other disabilities, whichever method results in the higher rating.  A 10 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of least four weeks but less than six weeks during the past 12 months.  Finally, a 60 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2015).  

The regulations also provide for separate ratings for chronic orthopedic and neurological manifestations of intervertebral disc syndrome.  Incomplete paralysis indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral the rating should include the application of the bilateral factor.  38 C.F.R. § 4.124a (2015).  

Service connection was established for degenerative joint disease to the cervical spine in a March 1997 determination and for degenerative joint disease to the thoracolumbar spine in an August 1997 rating decision.  

In correspondence received by VA in July 2010 the Veteran requested entitlement to increased ratings.  In support of his claim he provided a copy of a June 2010 private medical statement noting intravenous hydrogen peroxide treatments which had improved his arthritis symptoms.  Additional private and VA medical reports noted treatment for neck and low back pain.

On VA examination in August 2010 the Veteran complained of worsening cervical and thoracolumbar spine symptoms with constant severe pain.  He reported having moderate weakness, but denied any flare-ups.  He stated he was able to walk unassisted for a quarter of a mile or 15 to 20 minutes.  Examination revealed normal gait, head position, curvature, and symmetry in appearance.  Posture and symmetry and rhythm of spinal motion were abnormal.  There was no evidence of ankylosis.  

Cervical spine range of motion studies revealed forward flexion to 20 degrees, extension to 30 degrees, left lateral flexion to 20 degrees, right lateral flexion to 20 degrees, left lateral rotation to 40 degrees, and right lateral rotation to 40 degrees.  There was no additional loss of motion after five repetitions of motion.  There was pain, weakness, and incoordination on motion and fatigue, lack of endurance, painful motion, tenderness, and abnormal movement after five repetitions of motion.  There was grip weakness to the upper extremities with normal fine motor control and muscle tone.  Reflexes were diminished.  Sensory function to pinprick test was normal.  

Thoracolumbar spine range of motion studies revealed forward flexion to 60 degrees, extension to 20 degrees, left lateral flexion to 20 degrees, right lateral flexion to 20 degrees, left lateral rotation to 20 degrees, and right lateral rotation to 20 degrees.  There was no additional loss of motion after five repetitions of motion.  There was pain, weakness, painful motion, tenderness, and abnormal movement and after five repetitions of motion there was additional lack of endurance, incoordination on motion and fatigue, lack of endurance, painful.  There was no evidence of muscle spasm, effusion, instability, redness, heat, or guarding of movement.  Straight leg raise testing was negative and there were no signs of intervertebral disc syndrome.  Bilateral lower extremity muscle function was normal to muscle strength, fine motor control, and muscle tone.  Reflexes and sensory function to pinprick test were normal.  There was no evidence of spinal sensory deficit, motor deficit, incapacitating episodes, or bowel/bladder dysfunction.  The diagnoses included degenerative joint disease of the cervical and thoracolumbar spines.  The effect of the Veteran's usual occupation and daily activities was moderate.

At his video hearing in September 2012 the Veteran reported, in essence, that his service-connected disabilities had adversely affected his business refurbishing machines.  He stated he had hired someone to perform the physical work required.  He reported he only worked about 20 to 24 hours per week and that his quality of life was also adversely affected.

On VA examination in September 2015 the Veteran reported that his back pain was "actually getting better," but that he had intermittent lower back pain that radiated to the sides.  He described his pain as throbbing and estimated his average pain as three on a ten point scale.  He denied any recent history of flare-ups.  He stated he had to stop and stretch after driving for two to three hours, but that he had no limitations on sitting and walking.  He stated owned a vending distribution company and that his work was administrative in nature.  He reported he worked from 32 to 40 hours a week and that his back did not interfere with his job duties. 

He stated that he had a neck irritation that was improved with popping, moving, flexion, and extension.  He estimated his average daily neck pain as three to five and was irritating and uncomfortable, but not a throbbing pain like in his back.  He denied flare-ups, but stated he had occasional numbness to the lateral aspect of his right hand.  He stated neck pain did not interfere with his work.  

Range of motion studies of the thoracolumbar spine revealed forward flexion to 90 degrees, extension to 30 degrees, right lateral flexion to 30 degrees, left lateral flexion to 30 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 30 degrees.  There was no evidence of pain with weight bearing and no additional loss of function or range of motion after three repetitions of motion.  There was objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine at the right insertion of lumbar fascia of the medial iliac crest.  The examiner stated it could not be stated without resort to mere speculation whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time.

There was no guarding or muscle spasm of the thoracolumbar spine and muscle strength to the lower extremities was normal.  There was no evidence of muscle atrophy.  Deep tendon reflexes and sensation to light touch were normal.  Straight leg raising testing was negative.  There was no evidence of radicular pain or any other signs or symptoms due to radiculopathy nor evidence of intervertebral disc syndrome.  X-ray studies revealed degenerative disease at L4-5 with severe narrowing and vacuum disk phenomenon.  

Examination of the cervical spine revealed normal range of motion except for right lateral flexion to 30 degrees and left lateral flexion to 20 degrees.  There was no loss of additional motion with repetitive use times three.  Grip strength and muscle strength were normal as were all upper extremity reflexes.  Sensory examination revealed no decreased sensation to pin prick.  There was no evidence of radiculopathy and no other neurologic abnormalities, including intervertebral disc syndrome.  It was noted that the Veteran stated that his thoracolumbar and cervical spine disabilities, either alone or in concert, had not precluded him from engaging in substantially gainful employment.  

Based upon the evidence of record, the Board finds the Veteran's service-connected thoracolumbar spine disability is manifested by forward flexion greater than 30 degrees without evidence of ankylosis and that his service-connected cervical spine disability is manifested by forward flexion greater than 15 degrees without evidence of ankylosis.  Range of motions studies upon VA examinations are shown to have adequately considered pain and functional loss due to other factors.  The Board has not overlooked the fact that the Veteran experiences pain and his pain was adequately addressed by VA examinations.  However, pain must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Board finds the overall evidence of record demonstrates no probative evidence of forward flexion of the thoracolumbar spine to 30 degrees or less, forward flexion of the cervical spine of 15 degrees or less, favorable ankylosis of the entire cervical spine, and/or ankylosis of the entire thoracolumbar spine.  There is also no evidence of neurological impairment related to the spine disorders or incapacitating episodes due to intervertebral disc syndrome.  The evidence is not indicative of a more severe cervical or thoracolumbar spine disability, including as a result of functional loss limiting the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  

The Board acknowledges that the Veteran is competent to report symptoms of his spine disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  The medical findings in this case are shown to have considered his reported symptoms and directly address the criteria under which his disabilities are evaluated.  The Board accords these objective findings greater weight than the Veteran's subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Therefore, schedular ratings in excess of 20 percent for the cervical and thoracolumbar spine disabilities must be denied.

Hand Disabilities

VA regulations provide evaluations for limitation of motion of individual digits:  (1) For the index, long, ring, and little fingers (digits II, III, IV, and V), the metacarpophalangeal joint has a range of zero to 90 degrees of flexion, the proximal interphalangeal joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal joint has a range of zero to 70 or 80 degrees of flexion.  (2) When two or more digits of the same hand are affected by any combination of amputation, ankylosis, or limitation of motion that is not otherwise specified in the rating schedule, the evaluation level assigned will be that which best represents the overall disability (i.e., amputation, unfavorable or favorable ankylosis, or limitation of motion), assigning the higher level of evaluation when the level of disability is equally balanced between one level and the next higher level.  

For limitation of motion of the thumb 20 percent ratings are assigned, major or minor, with a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers; 10 percent ratings are assigned, major or minor, with a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers; and 0 percent with a gap of less than one inch (2.5 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a, DC 5228 (2015).

For limitation of motion of the index or long finger a thumb 10 percent ratings are assigned, major or minor, with a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees; and 0 percent with a gap of less than one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees.  38 C.F.R. § 4.71a, DC 5229 (2015).

For limitation of motion of the ring or little finger a 0 percent rating is assigned with any limitation of motion.  38 C.F.R. § 4.71a, DC 5230 (2015).

Service connection was established for degenerative joint disease to the right and left hands in an August 1997 rating decision.  


In correspondence received by VA in July 2010 the Veteran requested entitlement to increased ratings.  He provided a copy of a June 2010 private medical statement noting intravenous hydrogen peroxide treatments which had improved his arthritis symptoms.  Additional private and VA medical reports noted treatment for hand pain.

On VA examination in August 2010 the Veteran complained of worsening bilateral arthritis to the hands with stiffness and swelling, decreased strength, and decreased coordination.  He denied any flare-ups.  The examiner noted there was no ankylosis involving the hands.  Range of motion studies revealed flexion of the left and right index, long, and ring metacarpophalangeal (MCP) joints to 80 degrees, PIP joints to 100 degrees, and DIP joints to 60 degrees.  The studies revealed flexion of the left and right little finger MCP joints to 80 degrees, pip joints to 100 degrees, and DIP joints to 20-40 degrees.  Bilateral thump palmar adduction/abduction was to 40 degrees, radial adduction/abduction was to 50 degrees, hyperextension of the thumb interphalangeal joint was to 70 degrees, and hyperextension of the thumb metacarpophalangeal joint was to 50 degrees.  There was no additional loss after five repetitions of these motions.  There was pain and weakness after motion to the index, long, and ring fingers, but no fatigue, lack of endurance, or incoordination.  There was pain, weakness, and incoordination to the left little finger and pain, weakness, lack of endurance, and incoordination to the right little finger.  There was no decrease in motion of the hands as a unit.  The diagnoses included degenerative joint disease to the hands.  The effects on usual occupation and daily activities included limited grip strength for material and tool handling.  

On VA examination in September 2015 the Veteran reported that he had problems with his hands closing, difficulty doing fine work, and being bothered by cold weather.  The examiner noted that bilateral Swann-neck and Boutonierre deformities and left mallet finger.  There was bilateral degenerative arthritis with no flare-ups to the hand, finger, or thumb joints.  It was noted the Veteran was left hand dominant.  Range of motion studies of the right and left hands were abnormal or outside of normal range.  For the index fingers extension of all joints was to 0 degrees and flexion of the MCP joints was to 90 degrees, PIP joints to 100 degrees, and DIP joints to 70 degrees.  Long finger motion of the MCP joints was from 0 to 90 degrees, of the PIP joints was 10 to 100 degrees, right, and 15 to 100 degrees, left, and of the DIP joints from 10 to 70 degrees.  Ring finger motion of the MCP joint was from 0 to 90 degrees, of the PIP joints was 10 to 100 degrees, right, and 0 to 100 degrees, left, and of the DIP joints from 0 to 70 degrees.  Little finger motion of the MCP joint was from 0 to 90 degrees, of the PIP joint was 0 to 100 degrees, and of the DIP joint from 0 to 70 degrees, right, and 25 to 70 degrees, left.  Thumb MCP joints was from 0 to 100 degrees and thumb interphalangeal joints was from 0 to 90 degrees.  There was no gap between the pad of the thumb and the fingers or between the finger and proximal transverse crease of the hand on maximal finger flexion.  There was no evidence of pain on use of the hand or objective evidence of localized tenderness or pain on palpation.  Repetitive motion testing was possible with no additional functional loss or range of motion loss after three repetitions of motion.  Pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over time.  Hand grip was normal, bilaterally, with no evidence of muscle atrophy or ankylosis.  There was decreased sensation to the lateral border of dominant left hand.  It was noted that the Veteran stated his left and right hand disabilities, alone or in concert, had not precluded him from engaging in substantially gainful employment.  

The Board finds the Veteran's service-connected right and left hand disabilities are manifested by X-ray evidence of degenerative joint disease with noncompensable limitation of motion to multiple or individual digits of the hands.  The limitation of motion for the affected digits are adequately addressed by the rating schedule.  Consideration has been given to the findings of functional loss of multiple digits with stiffness and swelling, decreased strength, decreased coordination, Swann-neck and Boutonierre deformities, and a left mallet finger.  However, even by analogy, there was no evidence of amputation, ankylosis, or a limitation of flexion manifested by a gap between the pad of the thumb and the fingers or between the finger and proximal transverse crease of the hand on maximal finger flexion.  There was no decrease in motion of the hands as a unit, no evidence of pain on use of the hand, and no objective evidence of localized tenderness or pain on palpation.  


Indeed, the most recent VA examination in September 2015 revealed no additional functional loss or range of motion loss after three repetitions of motion and no evidence that pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over time.  His hand grip was normal with no evidence of muscle atrophy.  The Board acknowledges that the Veteran is competent to report symptoms of his hand disabilities, but the medical findings in this case adequately consider his reported symptoms and directly address the criteria under which his disabilities are evaluated.  Therefore, schedular ratings in excess of 10 percent for the right and left hand disabilities must be denied.

Extraschedular and TDIU Consideration

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  Under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  

In determining whether an extraschedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2015); Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are not inadequate.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the objective manifestations of the service-connected disabilities are congruent with the disability picture represented by the disability ratings assigned herein.  The examiners clearly noted that the Veteran's manifest symptoms and impairment due to these disorders.  The September 2015 examiner also noted that the Veteran stated that his service-connected disabilities, alone or in concert, had not precluded him from engaging in substantially gainful employment.  The Veteran's statements, in essence, asserting that these disabilities had affected his ability to work in his self-employed machine refurbishing business are found to warrant a lesser degree of probative weight than the other evidence of record, including the specific medical findings, and considering his own personal interests in the claim.  

Given the foregoing, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's specific disabilities because the rating criteria reasonably describe his disability level and symptomatology.  In this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Therefore, referral is not warranted.

A TDIU may also be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a). 

The Court has held that in determining entitlement to a total disability rating based upon individual unemployability neither nonservice-connected disabilities nor advancing age may be considered.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id.  

The applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed.Cir.2013).  The Court has held that TDIU is to be awarded based on the judgment of the rating agency.  Floore v. Shinseki, 26 Vet.App. 376, 381 (2013).

The Veteran testified in September 2012 that he was the proprietor of a machine repair business, but that his disabilities had caused him to increasingly rely on his employees, allowing him to only work part-time in the office.  It was, therefore, asserted that a TDIU is warranted.  

The Veteran's combined service-connected disability evaluation is 70 percent, including a combined rating for orthopedic disabilities greater than 40 percent.  The Veteran meets the schedular criteria for a TDIU rating.  See 38 C.F.R.  § 4.16(a).  

The Board finds, however, that the Veteran has not provided sufficient information demonstrating that his service-connected disabilities render him unemployable nor that self-employment is marginal employment, including limited to a protected environment such as a family business or sheltered workshop.  Although requested to provide further information in support of his TDIU claim in December 2014, there is no indication either that his earned annual income does not exceed the poverty threshold nor that his actual annual earnings significantly decreased after hiring additional employees.  In fact, at his most recent VA examination in September 2015 it was noted that the Veteran reported that his service-connected disabilities had not precluded him from engaging in substantially gainful employment.  He indicated that he worked 30 to 40 hours a week in the running of  his business.  Therefore, the claim for entitlement to a TDIU is denied.


ORDER

Entitlement to a rating in excess of 20 percent for a thoracolumbar spine disability is denied.

Entitlement to a rating in excess of 20 percent for a cervical spine disability is denied.

Entitlement to a rating in excess of 10 percent for a right hand disability is denied.

Entitlement to a rating in excess of 10 percent for a left hand disability is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


